Exhibit 23.8 AJM PETROLEUM CONSULTANTS March 16, 2011 Magnum Hunter Resources Corporation 777 Post Oak Boulevard, Suite 650 Houston, Texas 77056 Dear Sirs/Mesdames: RE: LETTER OF CONSENT As independent petroleum consultants, we hereby consent to the incorporation by reference in thisRegistration Statements on Form S-3 and any amendment thereof of Magnum Hunter Resources Corporation, and in each of the related prospectuses and prospectus supplements, of information relating to our report setting forth the estimates of the oil and gas reserves and revenues from the oil and gas reserves of NuLoch Resources Inc. as of December 31, 2010.We also consent to the references to our firm contained in this Registration Statement and in the Prospectus and Prospectus Supplements relating to the Registration Statement listed above, including under the caption “Experts”. Very truly yours, AJM Petroleum Consultants /s/ Douglas S. Ashton Douglas S. Ashton Vice President Engineering Calgary, Alberta, Canada
